DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 1, this claim claims:

“a slinging tool database unit that stores information pertaining to the slinging tool corresponding to the first load;” and 

“a control unit that acquires the information pertaining to the slinging tool corresponding to the first load from the slinging tool database unit when the load is being suspended, and sets a vertical length of the 

These limitations fail to comply with the enablement requirement because the limitations are not clear as to how the control unit sets the vertical length of the slinging tool based on the acquired information pertaining to the slinging tool.

How is the vertical length of the slinging tool set based on only the weight of a member that is suspended down from the suspender?  This value does not seem to change or even relate to the vertical length of the slinging tool.  It appears the claimed vertical length of the slinging tool would always be the same.  How does the vertical length change for different loads suspended from the suspender?

From review of the specification of the methods steps of figure 6 (page 29 line 22 to page 35 line 3), the specification does not enable one of ordinary skill in the art to use the invention because the specification does not explain how the vertical length changes for different loads suspended from the suspender, or how the vertical length of the slinging tool set based on only the weight of a member that is suspended down from the suspender. 

For the Wands Factor of “State of the Prior Art”:
From the Examiner’s review of the prior art (with the claims as best understood), there does not appear to be any prior art related to the claimed invention.  As there does not appear to be prior art that relates to the claimed invention, there is no direction or guidance provided by the prior art for one of ordinary skill in the art to make and use the invention from the disclosure without undue experimentation. 

Because the prior art does not provide any direction or guidance to one of ordinary skill in the art, the claimed invention would only be enabled if the specification provided sufficient direction or guidance to 

Thus, the claimed invention does not meet the Wands Factor of “State of the Prior Art”.

For the Wands Factor of “Amount of Direction”:
From the Examiner’s review of the specification of the methods steps of figure 6 (page 29 line 22 to page 35 line 3), there does not appear to be sufficient direction or guidance in the specification to one of ordinary skill in the art to make and use the invention without undue experimentation.

For example, while claim 1 claims “a control unit that acquires the information pertaining to the slinging tool corresponding to the first load from the slinging tool database unit when the load is being suspended, and sets a vertical length of the slinging tool on the basis of the acquired information pertaining to the slinging tool.”, the specification does not provide guidance or direction as to how items such as the wire length Lw of the slinging tool corresponding to the first load and a suspending angle θw of the slinging tool corresponding to the first load help the control unit set the vertical length of the sling tool.

Also, the specification does not provide direction or guidance to one of ordinary skill in the art as to how the vertical length of the slinging tool changes for different loads.  

Without sufficient guidance from the disclosure as to how the control unit uses the wire length Lw and the suspending angle θw, and sufficient guidance of how the vertical length of the slinging tool changes for different loads, there would be no way for one of ordinary skill in the art to make and use the invention without undue experimentation.    

Thus, the claimed invention does not meet the Wands Factor of “Amount of Direction”.

For the Wands Factor of “Single or No Working Example”:
The Specification only appears to disclose two examples of the invention (see figure 1 and figure 5, respectively).  However, with respect to each of these examples of the claimed invention, the Specification does not provide a working example of how the claimed invention sets a vertical length of the slinging tool on the basis of the acquired information pertaining to the slinging tool.

Neither example of the claimed invention discloses how the control unit uses the wire length Lw and the suspending angle θw.  Nor do the examples disclose how the vertical length of the slinging tool changes for different loads.

As no working example is disclosed, there would be no way for one of ordinary skill in the art to make and use the invention without undue experimentation.    

Thus, the claimed invention does not meet the Wands Factor of “Single or No Working Example”.

Regarding claim 4, this claim claims:

“a resonance frequency calculation unit that calculates a resonance frequency of swing of the load based on the set vertical length of the slinging tool and an amount of reeling out of the wire rope”, see lines 3-5.

These limitations fail to comply with the enablement requirement because the limitations are not clear as to how the frequency calculation unit calculates a resonance frequency of a swing of a load based on the set vertical length of the slinging tool and amount of reeling out of the wire rope.

It appears the claimed vertical length of the slinging tool would always be the same.  How does the vertical length change for different loads suspended from the suspender?  If the vertical length of the 

From review of the specification of page 20 line 11 to page 22 line 14, the specification does not enable one of ordinary skill in the art to use the invention because the specification does not explain how the frequency calculation unit calculate different resonance frequencies for different slinging tools.  How does the frequency calculation unit calculate different resonance frequencies for different slinging tools?

For the Wands Factor of “State of the Prior Art”:
From the Examiner’s review of the prior art (with the claims as best understood), there does not appear to be any prior art related to the claimed invention.  As there does not appear to be prior art that relates to the claimed invention, there is no direction or guidance provided by the prior art for one of ordinary skill in the art to make and use the invention from the disclosure without undue experimentation. 

Because the prior art does not provide any direction or guidance to one of ordinary skill in the art, the claimed invention would only be enabled if the specification provided sufficient direction or guidance to make and use the invention without undue experimentation, which the specification does not (as will be discussed below).

Thus, the claimed invention does not meet the Wands Factor of “State of the Prior Art”.

For the Wands Factor of “Amount of Direction”:
From the Examiner’s review of the specification of page 20 line 11 to page 22 line 14, there does not appear to be sufficient direction or guidance in the specification to one of ordinary skill in the art to make and use the invention without undue experimentation.



As the specification does not provide guidance or direction as to how the vertical length of the slinging tool changes, the specification does not provide guidance or direction as to how the resonance frequency calculation unit would calculate a resonance frequency of swing of the load based on the set vertical length of the slinging tool and an amount of reeling out of the wire rope.

Without sufficient guidance from the disclosure as to how the vertical length of the slinging tool changes, there would be no way for one of ordinary skill in the art to make and use the invention without undue experimentation.    

Thus, the claimed invention does not meet the Wands Factor of “Amount of Direction”.

For the Wands Factor of “Single or No Working Example”:
The Specification only appears to disclose two examples of the invention (see figure 1 and figure 5, respectively).  However, with respect to each of these examples of the claimed invention, the Specification does not provide a working example of how the claimed invention calculates different resonance frequencies for different vertical lengths of the slinging tool and amounts of reeling out of the wire rope because the vertical length of the slinging tool does not appear to change.

As the examples of the disclosure do not provide guidance or direction as to how the vertical length of the slinging tool changes, the examples do not provide guidance or direction as to how the resonance 

As no working example is disclosed, there would be no way for one of ordinary skill in the art to make and use the invention without undue experimentation.    

Thus, the claimed invention does not meet the Wands Factor of “Single or No Working Example”.

Regarding claim 8, this claim claims:

“the method comprising:

calculating a first load, which is a weight of a member that is suspended down from the suspender;

acquiring information pertaining to the slinging tool corresponding to the first load from a slinging tool database unit that stores the information pertaining to the slinging tool corresponding to the first load when the load is being suspended; and setting a vertical length of the slinging tool on the basis of the acquired information pertaining to the slinging tool.”, see lines 7-14.

These limitations fail to comply with the enablement requirement because the limitations are not clear as to how the control unit sets the vertical length of the slinging tool based on the acquired information pertaining to the slinging tool.

How is the vertical length of the slinging tool set based on only the weight of a member that is suspended down from the suspender?  This value does not seem to change or even relate to the vertical length of the slinging tool.  It appears the claimed vertical length of the slinging tool would always be the same.  How does the vertical length change for different loads suspended from the suspender?

From review of the specification of the methods steps of figure 6 (page 29 line 22 to page 35 line 3), the specification does not enable one of ordinary skill in the art to use the invention because the specification does not explain how the vertical length changes for different loads suspended from the suspender, or how the vertical length of the slinging tool set based on only the weight of a member that is suspended down from the suspender. 

For the Wands Factor of “State of the Prior Art”:
From the Examiner’s review of the prior art (with the claims as best understood), there does not appear to be any prior art related to the claimed invention.  As there does not appear to be prior art that relates to the claimed invention, there is no direction or guidance provided by the prior art for one of ordinary skill in the art to make and use the invention from the disclosure without undue experimentation. 

Because the prior art does not provide any direction or guidance to one of ordinary skill in the art, the claimed invention would only be enabled if the specification provided sufficient direction or guidance to make and use the invention without undue experimentation, which the specification does not (as will be discussed below).

Thus, the claimed invention does not meet the Wands Factor of “State of the Prior Art”.

For the Wands Factor of “Amount of Direction”:
From the Examiner’s review of the specification of the methods steps of figure 6 (page 29 line 22 to page 35 line 3), there does not appear to be sufficient direction or guidance in the specification to one of ordinary skill in the art to make and use the invention without undue experimentation.

For example, while claim 1 claims “a control unit that acquires the information pertaining to the slinging tool corresponding to the first load from the slinging tool database unit when the load is being suspended, sets a vertical length of the slinging tool on the basis of the acquired information pertaining to the slinging tool.”, the specification does not provide guidance or direction as to how items such as the wire length Lw of the slinging tool corresponding to the first load and a suspending angle θw of the slinging tool corresponding to the first load help the control unit set the vertical of the sling tool.

Also, the specification does not provide direction or guidance to one of ordinary skill in the art as to how the vertical length of the slinging tool changes for different loads.  

Without sufficient guidance from the disclosure as to how the control unit uses the wire length Lw and the suspending angle θw, and sufficient guidance of how the vertical length of the slinging tool changes for different loads, there would be no way for one of ordinary skill in the art to make and use the invention without undue experimentation.    

Thus, the claimed invention does not meet the Wands Factor of “Amount of Direction”.

For the Wands Factor of “Single or No Working Example”:
The Specification only appears to disclose two examples of the invention (see figure 1 and figure 5, respectively).  However, with respect to each of these examples of the claimed invention, the Specification does not provide a working example of how the claimed invention sets a vertical length of the slinging tool on the basis of the acquired information pertaining to the slinging tool.

Neither example of the claimed invention discloses how the control unit uses the wire length Lw and the suspending angle θw.  Nor do the examples disclose how the vertical length of the slinging tool changes for different loads.

As no working example is disclosed, there would be no way for one of ordinary skill in the art to make and use the invention without undue experimentation.    

Thus, the claimed invention does not meet the Wands Factor of “Single or No Working Example”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, this claim claims:

“a suspender that is fixed to a lower end of the wire rope and is for suspending a slinging tool for hanging a load; 

a calculation unit that calculates a first load, which is a weight of a member that is suspended down from the suspender;”, see lines 6-9.

These limitations render the claim indefinite for the following reason(s):

First, these limitations are unclear as to whether or not “a first load” of line 6 refers to “a load” of line 5, or is claiming a separate load.  Is “a first load” of line 6 referring to “a load” of line 5, or is a separate load being claimed.  If not, what is the relationship between “a first load” of line 6 and “a load” of line 5?  For this office action, both “a first load” of line 6 and “a load” of line 5 will be interpreted as referring to the same load.

Second, these limitations are unclear as to whether or not “a member” of line 6 refers to “a load” of line 5 or is claiming a separate load. Is “a member” of line 6 referring to “a load” of line 5?  If not, what is the relationship between “a member” of line 6 and “a load” of line 5?  For this office action, both “a first load” of line 6 and “a member” of line 5 will be interpreted as referring to the same item.

Third, regarding the limitation of “a calculation unit that calculates a first load, which is a weight of a member that is suspended down from the suspender”, this limitation renders the claim indefinite because the limitation is unclear as to what data is used by the calculation unit to calculate the first load.  What data is used by the calculation unit to calculate the first load?  How does the calculation unit use this data to calculate the first load?  How does the weight of the weight relate to the length of the slinging tool?  Are there specific slinging tools for specific weight?    

Regarding claim 6, this claim claims:

“a load detection unit that detects a lifting load which is a sum of a rope weight corresponding to the amount of reeling out of the wire rope, a weight of the suspender, a weight of the slinging tool, and a weight of a load suspended on the suspender,

wherein the calculation unit calculates the first load based on the detected lifting load.”, see lines 3-7.

Claim 1 already claims:

“a calculation unit that calculates a first load, which is a weight of a member that is suspended down from the suspender;”, see lines 6-9.

The limitations above of claim 6 render the claim indefinite for the following reason(s):

First, these limitations are unclear as to whether or not “a weight of a load” of line 5 of claim 6 is referring to “a weight of a member that is suspended down from the suspender” of lines 6-7 of claim 1, or is referring to “a weight of load” in addition (i.e. separate) to the “a weight of the member that is suspended down from the suspender”.  Is the “a weight of a load” referring to “a weight of a member that is suspended down from the suspender?  If not, what is the relationship between “a weight of a load” and “a weight of a member that is suspended down from the suspender?  For this office action, “a weight of a load” of claim 6 will be interpreted as referring to “a weight of a member that is suspended down from the suspender” of claim 1.

Second, the limitations above of claim 6 are unclear as to whether or not “a rope weight corresponding to the amount of reeling out of the wire rope, a weight of the suspender, a weight of the slinging tool” are being claimed as weights in addition to “a weight of a member that is suspended down from the suspender” of claim 1, or are weights replacing the weight of the member calculated in claim 1.  Are these weights of claim 6 in addition to the weight of the member calculated in claim 1?  If not, what is the relationship between the weights of claims 6 and the weight of the member in claim 1?  Does the length of the slinging tool get longer as the rope is reeled out and the weight increases?  

For this office action, “a rope weight corresponding to the amount of reeling out of the wire rope, a weight of the suspender, a weight of the slinging tool” of claim 6 will be considered as weights used in addition to a weight of the member of claim 1 to calculate the first load. 

Regarding claim 8, this claim claims:

“the method comprising:

calculating a first load, which is a weight of a member that is suspended down from the suspender;

acquiring information pertaining to the slinging tool corresponding to the first load from a slinging tool database unit that stores the information pertaining to the slinging tool corresponding to the first load when the load is being suspended; and setting a vertical length of the slinging tool on the basis of the acquired information pertaining to the slinging tool.”, see lines 7-14.

These limitations render the claim indefinite for the following reason(s):

First, these limitations are unclear as to whether or not “a first load” of line 6 refers to “a load” of line 5, or is claiming a separate load.  Is “a first load” of line 6 referring to “a load” of line 5, or is a separate load being claimed.  If not, what is the relationship between “a first load” of line 6 and “a load” of line 5?  For this office action, both “a first load” of line 6 and “a load” of line 5 will be interpreted as referring to the same load.

Second, these limitations are unclear as to whether or not “a member” of line 6 refers to “a load” of line 5 or is claiming a separate load. Is “a member” of line 6 referring to “a load” of line 5?  If not, what is the relationship between “a member” of line 6 and “a load” of line 5?  For this office action, both “a first load” of line 6 and “a member” of line 5 will be interpreted as referring to the same item.

Third, regarding the limitation of “a calculation unit that calculates a first load, which is a weight of a member that is suspended down from the suspender”, this limitation renders the claim indefinite because the limitation is unclear as to what data is used by the calculation unit to calculate the first load.  What data is used by the calculation unit to calculate the first load?  How does the calculation unit use this data to calculate the first load?  How does the weight of the weight relate to the length of the slinging tool?  Are there specific slinging tools for specific weight?      

  
Lack of a Prior Art Rejection
As at least independent claims 1 and 8 comprise significant 112(a) rejections and 112(b) rejections, the Examiner cannot determine at least the scope of these claims.  As the Examiner cannot determine the scope of the claims, the Examiner cannot evaluate the prior art to determine whether or not the claims are patentable at this time.  Upon the proper and complete addressing of all the 112(a) rejections and 112(b) rejections, the Examiner will present prior art that anticipates or would obvious to the claims, or will present an indication of allowably, if applicable.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JJC/						/MICHAEL R MANSEN/                                                                                                Supervisory Patent Examiner, Art Unit 3654